PER CURIAM.
Appellant, Sergio Magrans, appeals his convictions and sentences for two counts of sexual battery upon a child, and one count of lewd and lascivious conduct in the presence of a child. We affirm in part, reverse in part, and remand.
We find no merit in the numerous errors which appellant assigns to his convictions. Accordingly we affirm appellant’s convictions in their entirety.
However, appellant contends, and the State agrees, that the trial court erred in sentencing appellant outside the sentencing guidelines without providing contemporaneous written reasons for the departure. We agree that the departure sentence for lewd and lascivious conduct must be vacated and remanded for resentencing within the guidelines. See Pope v. State, 561 So.2d 554 (Fla.1990).
Affirmed in part, reversed in part, and remanded.
SCHWARTZ, C.J., and GERSTEN, J„ concur.